DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 2019/0186664 hereinafter “Miller”).
In regards to claim 1, Miller discloses a coupling part (130) for a hose coupling, comprising:
an annular element (132); 
a number of coupling elements (138) arranged at or on the annular element and configured to engage on a corresponding coupling element of a corresponding coupling part for the purpose of forming a coupling, the coupling elements being shaped like a hook (shown in figs. 5-7); and 
a wall surface (140) provided on the inward directed side of the coupling element, wherein an entirety of the wall surface is provided at an angle of chamfer to the main throughflow direction of the coupling part (shown in fig. 7), and wherein the wall surface partially follows the contour of the annular element (shown in fig. 6).
In regards to claim 3, Miller further discloses a locating surface (142) provided on the coupling element and directed substantially in the peripheral direction of the annular element, wherein the locating surface is provided at a locating angle to the main throughflow direction of the coupling part (shown in fig. 7).
In regards to claim 5, Miller further discloses a locking element  (144) configured to lock an arranged corresponding coupling part.
In regards to claims 18, Miller further discloses the locating surface is provided at the location angle (shown in fig. 7).

Claim Rejections - 35 USC § 103
Claims 2, 4, 7, 8, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above.
In regards to claims 2, 10, and 11, while Miller does not disclose the angle being 5 to 15 degrees, specifically 15 degrees, the chamfer angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Miller to have the angle be 5 to 15 degrees, specifically 15 degrees, as the chamfer angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 4, 12, 13, and 15, while Miller does not expressly disclose the angle being ten degrees; the locating angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Nakamura to have the angle ten degrees, as the locating angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 7 and 14, while Miller does not disclose at least eight coupling elements, the number of coupling elements may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Miller to have at least eight coupling elements, as the number of coupling elements may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
It is further noted that it has been held that lacking criticality, duplication of working parts is design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In regards to claim 8, Miller discloses a hose coupling for coupling a hose or hose part, the coupling comprising a coupling part (130) which comprises: 
an annular element (132); 
a number of coupling elements (138) arranged at or on the annular element and configured to engage on a corresponding coupling element of a corresponding coupling part for the purpose of forming a coupling, the coupling elements being shaped like a hook (shown in figs. 5-7); and 
a wall surface (140) provided on the inward directed side of the coupling element, wherein an entirety of the wall surface is provided at an angle of chamfer to the main throughflow direction of the coupling part (shown in fig. 7), and wherein the wall surface partially follows the contour of the annular element (shown in fig. 6).
Miller does not disclose two coupling parts. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide an identical second coupling (100) of Miller, thus providing a second identical coupling part (130), in order to allow the system to connect two additional hoses. 
It is further noted that it has been held that lacking criticality, duplication of working parts is design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In regards to claims 19, Miller further discloses the locating surface is provided at the location angle (shown in fig. 7).

Allowable Subject Matter
Claim 9 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679    
11/02/2022